Exhibit 99.1 FOR IMMEDIATE RELEASE January 28, 2010 Contact: John B. Woodlief Vice President – Finance and Chief Financial Officer 704-372-5404 Ruddick Corporation Reports Results for the First Quarter of Fiscal 2010 CHARLOTTE, N.C.—January 28, 2010Ruddick Corporation (NYSE:RDK) (the “Company”) today reported that consolidated sales for the first quarter of fiscal 2010 ended December 27, 2009 increased by 4.6% to $1.04 billion from $995 million in the first quarter of fiscal 2009. The increase in consolidated sales for the quarter was attributable to a 4.7% sales increase at Harris Teeter, the Company’s supermarket subsidiary, and a 3.2% sales increase at American & Efird (“A&E”), the Company’s sewing thread and technical textiles subsidiary. In the first quarter of fiscal 2010, consolidated net income was $23.7 million, or $0.49 per diluted share, compared to $22.9 million, or $0.47 per diluted share, in the prior year’s first quarter. The increase in net income over the prior year was driven by operating profit improvements at A&E that more than offset the slight decline in operating profit at Harris Teeter and additional overhead expenses at the holding company, as compared to the prior year. The increase in corporate expenses was driven by increased costs associated with certain benefit programs that have investment returns referenced to the financial markets and expenses of $500,000 associated with certain contract negotiations. Harris Teeter’s sales increased by 4.7% to $972.3 million in the first quarter of fiscal 2010, compared to sales of $928.9 million in the first quarter of fiscal 2009. The increase in sales was attributable to incremental new store sales that were partially offset by a comparable store sales decline of 2.37% for the quarter.
